DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 57/18/22 and 10/27/22 have been considered and initialed copies of the PTO-1449s are enclosed.
Response to Amendment
	The amendment filed on 10/27/22 has been considered.  Applicant’s arguments have been considered.
	Claims 1-15 are pending.

Response to Arguments/New Grounds of Rejection

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-33 of copending Application No. 17225947 (reference application).  This rejection has been re-written.
 Although the claims at issue are not identical, they are not patentably distinct from each other.  The 17225947 application is the parent of the instant application.   Claim 1, of the instant application, is drawn to antibody wherein the antibody includes the CDRs from an antibody known as TPP-9476.  See for example present specification, p. 18 line 15 – p. 20 line 20. The instant application also claims compositions comprising said antibody and methods of treating CD123 associated diseases using said antibody. The claims in the ‘947 application are directed to conjugates comprising an anti-CD123 antibodies, compositions and methods of treating a disease associated with CD123 expression using said conjugate.  Specifically, claim 21 of application 17225947 and its dependent claims 22-33 are drawn to conjugates comprising an anti-CD123 antibody chemically linked to the specified KSP inhibitor.  However, the ‘947 application does not claim antibodies comprising SEQ ID NO:202-208, recited in present claim 1 and required in present claim 1.  The specification of the ‘947 application clearly discloses that claim 21 of that application includes antibody TPP-9476.  While claims 21-33 of the ‘947 are generic with respect to the anti-CD123 antibody, the specification discloses antibodies and conjugates comprising that antibody.  See ‘947 specification, example 1c on page 72 for use of TPP-9476 in conjugates and pages 77 and 86 for the use of the antibody.
Consistent with the guidance in MPEP 804(II)(B)(2)(a), when determining what a claim in a conflicting patent or application covers, an examiner must look to the underlying specification to see how that term is defined and understood (“those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue …”).  Here, it is clear that claims 22-33 of ‘947 cover the embodiment which includes antibody TPP-9476.  Therefore claims 22-33 of ‘947, when understood in light of their specification, anticipate the present claims.  Thus, the antibody of the antibody drug conjugate anticipates the antibody of the instant set of claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant argues that the antibody of the instant invention would not provide an unjustified extension to the right to exclude.  As stated in the rejection, the antibody of the antibody drug conjugate anticipates the instantly claimed antibody.  While applicant disagrees with this, this is the Examiner’s position.  Applicant and the Examiner will have to agree to disagree on this matter.  Furthermore, the purpose of the terminal disclaimer is to not only provide for no timewise extension of time but also to “serve to avoid the potential for harassment of an accused infringer by multiple parties with patents covering the same patentable invention” (MPEP 804.02(VI).
Applicant argues that “a third party suing the antibody of the present claims would not be subject to suit by the own of a patent issued to the reference application, because the reference application does not exclude the right to the antibody”.  As stated above, it is the Examiner’s position that the antibody of the antibody drug conjugate anticipates the instantly claimed antibody.  While applicant disagrees with this, this is the Examiner’s position.  Applicant and the Examiner will have to agree to disagree on this matter.  
Applicant’s arguments with respect to In re Schneller are moot because the rejection is not based on In re Schneller.





Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/812,095 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1, of the instant application, is drawn to antibody wherein the antibody includes the CDRs from an antibody known as TPP-9476.  See for example present specification, p. 18 line 15 – p. 20 line 20. The instant application also claims compositions comprising said antibody and methods of treating CD123 associated diseases using said antibody.  The claims in the ‘095 application are directed to conjugates comprising an anti-CD123 antibodies, compositions and methods of treating a disease associated with CD123 expression using said conjugate.  Specifically, claim 1 of application ‘095 and its dependent claims 2-8 are drawn to conjugates comprising an anti-CD123 antibody chemically linked to the specified KSP inhibitor.  However, the ‘095 application does not claim antibodies comprising SEQ ID NO:202-208, recited in present claim 1 and required in present claim 1.  The specification of the ‘095 application clearly discloses that claim 1 of that application includes antibody TPP-9476.  While claims 2-8 of the ‘095 are generic with respect to the anti-CD123 antibody, the specification discloses antibodies and conjugates comprising that antibody.  See ‘095 specification, example 1c on page 58 for use of TPP-9476 is conjugates and pages 3, 22 and 23 for the use of the antibody.
Consistent with the guidance in MPEP 804(II)(B)(2)(a), when determining what a claim in a conflicting patent or application covers, an examiner must look to the underlying specification to see how that term is defined and understood (“those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue …”).  Here, it is clear that claims 2-8 of ‘095 cover the embodiment which includes antibody TPP-9476.  Therefore claims 2-8 of ‘095, when understood in light of their specification, anticipate the present claims.  Thus, the antibody of the antibody drug conjugate anticipates the antibody of the instant set of claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

                                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643